Shulman, Presiding Judge.
In this appeal from a judgment entered on a plaintiffs verdict in a malicious prosecution case, defendants have set forth as their sole enumeration of error the denial of their motion for judgment notwithstanding the verdict. Citing Lowe v. Turner, 115 Ga. App. 503 (154 SE2d 792), defendants argue that the affidavit supporting the arrest warrant was insufficient, rendering the warrant void and relegating plaintiff to an action for false imprisonment. Although defendants’ reading of Lowe is accurate, their interpretation of the requirements in Code Ann. Ch. 27-1 for an arrest warrant is not.
The holding in Lowe was based on a legislative change in Code Ann. Ch. 27-1 eliminating the provisions for substantial compliance with the requirements for affidavits and warrants. But, since Lowe *166was decided, Ch. 27-1 has again been amended, replacing the substantial compliance language. Ga. L. 1970, pp. 584, 585. We have examined the affidavit here involved in light of the requirements set out in Code Ann. §§ 27-103, 27-103.1, and 27-104. It meets those requirements sufficiently. See Courtenay v. Randolph, 125 Ga. App. 581 (1) (188 SE2d 396). It necessarily follows that the sole ground asserted by defendants does not require reversal of the judgment of the court below.
Decided July 6, 1981.
Edmund A. Landau III, for appellants.
John W. Hogg, J. Wayne Parrish, for appellee.

Judgment affirmed.


Birdsong and Sognier, JJ, concur.